     Case 5:19-cv-01455-CLM-GMB Document 15 Filed 09/03/21 Page 1 of 2                     FILED
                                                                                  2021 Sep-03 AM 11:16
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

CHARLES EUGENE MOORE,                      )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 5:19-cv-1455-CLM-GMB
                                           )
D. ROBINSON, et al.,                       )
                                           )
       Defendants.                         )

                          MEMORANDUM OPINION
      The Magistrate Judge entered a report on May 26, 2021 recommending that

all federal claims in this action be dismissed without prejudice pursuant to 28 U.S.C.

§ 1915A(b)(1) for failing to state a claim upon which relief can be granted. Doc. 13

at 9. The Magistrate Judge further recommended that the state-law negligence and

intentional infliction of emotional distress claims be dismissed without prejudice

pursuant to 28 U.S.C. § 1367(c). Doc. 13 at 9. Plaintiff Charles Eugene Moore has

filed objections to the report and recommendation. Doc. 14.

      Moore’s objections are nothing more than a rehashing of the allegations in his

complaint: that defendants Robinson and Norris refused to give him his breakfast

tray even though all other inmates in his segregation unit were provided a breakfast

tray. Doc. 14 at 1–2. As explained in the report and recommendation, these

allegations do not state an actionable constitutional claim against Robinson and
      Case 5:19-cv-01455-CLM-GMB Document 15 Filed 09/03/21 Page 2 of 2




Moore. 1 Doc. 13 at 5–8. And, with no viable federal claim, this court declines to

exercise supplemental jurisdiction over Moore’s state-law tort claims of negligence

and intentional infliction of emotional distress.

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

Magistrate Judge’s report and ACCEPTS his recommendation. Therefore, in

accordance with 28 U.S.C. § 1915A(b)(1), Moore’s federal claims are due to be

dismissed without prejudice for failing to state a claim upon which relief can be

granted. Additionally, Moore’s state-law claims are due to be dismissed without

prejudice pursuant to 28 U.S.C. § 1367(c).

       A Final Judgment will be entered.

       DONE on September 3, 2021.



                                          _________________________________
                                          COREY L. MAZE
                                          UNITED STATES DISTRICT JUDGE




1
  The court notes that though the report and recommendation states that Moore seeks only
monetary relief and expungement of criminal records, Moore’s complaint also asks the court to
enter a preliminary injunction. See Doc. 1 at 4. As detailed in the report and recommendation,
Moore’s complaint alleges only one isolated incident of prison officials refusing to provide him a
breakfast tray. And Moore has not plausibly alleged that officials will likely deny him a breakfast
tray in the future. So Moore lacks standing to bring claims for injunctive relief. See 31 Foster
Children v. Bush, 329 F.3d 1255, 1265–66 (11th Cir. 2003).
                                                2
